Exhibit 10.1

 

EnergySolutions, Inc.

 

BOARD OF DIRECTORS

SUMMARY OF COMPENSATION TERMS

FOR

                                                       (“DIRECTOR”)

 

The following sets forth the terms of the compensation agreement between the
Director and EnergySolutions, Inc. (the “Company”).

 

Job Title/ Responsibilities:

 

Director shall be a Director on the Board of Directors. Director shall have such
responsibilities as are customary for such a position.

 

 

 

Term:

 

Director’s initial term shall continue until the next annual meeting of
stockholders of the Company (“Term”). Upon expiration, Director may, if
nominated by the Nominating and Corporate Governance Committee and approved by
the Board, stand for reelection.

 

 

 

Cash Retainer:

 

Director’s annual cash retainer (“Cash Retainer”) shall be $55,000 which shall
constitute full compensation for six Board Meetings per calendar year. For
additional Board Meetings, Director will be paid $1,250 per meeting.

 

 

 

Chair Fee:

 

Director’s annual chair fee for each committee chaired by the Director (“Chair
Fee”) shall be $10,000. This includes the Lead Independent Director and the
EnergySolutions Foundation Board chair.

 

 

 

Committee Meeting Defined

 

Committee meeting duration must be at least 30 minutes to constitute a meeting
for the purpose of payment of the meeting fee. At the conclusion of each
session, the Committee members must validate if the time spent qualifies as a
Committee meeting.

 

 

 

Committee Meeting Fee:

 

Director’s fee per Committee meeting attended of which Director is a member
(“Committee Meeting Fee”) shall be $1,250. The EnergySolutions Foundation Board
is excluded from the Committee Meeting Fee.

 

 

 

Payment of Fees

 

One-fourth of the Cash Retainer and Chair Fee shall be paid at the beginning of
each calendar quarter. Committee Meeting Fees shall be paid following the
meeting for which they are earned.

 

 

 

Equity Compensation:

 

Director shall be granted an award under the Company’s stock incentive plan of
shares of the Company’s common stock (a “Share

 

--------------------------------------------------------------------------------


 

 

 

Award”) on the first day of the calendar month following Director’s election or
appointment and each anniversary thereof. The number of shares in each Share
Award shall be determined by dividing $75,000 by the average closing price of
the Company’s common stock during the 30 trading days preceding the date on
which the Share Award is granted (the “Grant Date”), rounded to the nearest
whole share (with .5 or above rounding up). Shares of “restricted stock” issued
pursuant to the previous Board of Directors Compensation Term Sheet will vest as
outlined in such term sheet.

 

 

 

Expenses Reimbursement:

 

Company shall reimburse Director for all reasonable out-of-pocket expenses
incurred in association with Company’s meetings.

 

 

 

Transoceanic Travel

 

Company shall pay Director an additional $2,000 fee if Director is required to
travel across an ocean to attend Board meetings.

 

 

 

Minimum Ownership:

 

So long as Director serves on the Board of Directors of the Company, Director
shall continue to retain the ownership of, and shall not sell, assign, transfer
or pledge any of the shares included in any Share Award (or restricted share
award) granted to Director prior to the second anniversary of Director’s service
on the Board of Directors. Certificates representing such shares will bear a
restrictive legend referring to this contractual ownership restriction.

 

 

 

Termination/ Amendment:

 

With approval of the Board of Directors, this Summary of Compensation Terms may
be terminated or amended at any time, or from time to time, by the Company by
written notice to Director.

 

 

Agreed to this          day of                           , 2009.

 

 

 

ENERGYSOLUTIONS, INC.

 

 

 

 

 

By

 

 

Val John Christensen

 

President

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

--------------------------------------------------------------------------------